Citation Nr: 0932766	
Decision Date: 09/01/09    Archive Date: 09/14/09

DOCKET NO.  06-22 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD). 
 
2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
right knee disability, to include on the basis of 
aggravation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The Veteran served on active duty from July 1969 to February 
1971.  He had service in Vietnam.  

Service connection for a right knee disorder, to include on 
the basis of aggravation, was denied by a decision of the 
Department of Veterans Affairs (VA) agency of original 
jurisdiction in September 1973.  The veteran was notified of 
this decision by letter dated October 1974 but did not 
appeal.  This determination is final. See 38 C.F.R. § 20.1103 
(2009).  He most recently attempted to reopen his claim for 
right knee disability in March 2003. 

The current appeal comes before the VA Board of Veterans 
Appeals (Board) from a December 2003 rating decision of the 
VA Regional Office (RO) in St. Louis, Missouri that declined 
to reopen the claim of entitlement to service connection for 
right knee disability.  

Following review of the record, the issue of whether new and 
material evidence has been received to reopen the claim of 
entitlement to service connection for PTSD is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for a right knee 
disorder by rating decision in September 1973 and thereafter 
declined to reopen the claim by letter dated in July 1988.  

2.  Evidence received subsequent to the September 1973 RO 
decision, when considered by itself or with previous evidence 
of record, relates to an unestablished fact necessary to 
support the claim of entitlement to service connection for a 
right knee disability.

3.  There is competent evidence of record that the Veteran 
sustained minor aggravation of the right knee in service. 


CONCLUSIONS OF LAW

1.  The RO's September 1973 decision that denied service 
connection for right knee disability is final. 38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.104, 20.1103 
(2009).

2.  The evidence received subsequent to the RO's September 
1973 decision is new and material and the appellant's claim 
of entitlement to service connection for right knee 
disability is reopened. 38 C.F.R. § 3.156 (2009).

3.  Resolving the benefit of the doubt in favor of the 
Veteran, pre-existing right knee disability was aggravated by 
service to a minor extent. 38 U.S.C.A. §§ 1153, 1154, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.304, 
3.306 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that he now has chronic right knee 
disability that is of service onset for which service 
connection should be granted. 

Preliminary Considerations - VA's Duty to Assist the Veteran

As a preliminary matter, it should be noted that the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was promulgated in November 2000, and 
has imposed duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2008).  However, the Court of Appeals for Veterans 
Claims (Court) has held that the VCAA is not applicable where 
further assistance would not aid the appellant in 
substantiating the claim. Wensch v. Principi, 15 Vet App 362 
(2001); see also 38 U.S.C.A. § 5103A(a)(2).  In view of the 
Board's favorable decision and full grant of the benefit 
sought on appeal as to the issue of entitlement to service 
connection for right knee disability, further assistance is 
unnecessary to aid the appellant in substantiating this 
claim.

Law and Regulations

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated in active 
military service. 38 U.S.C.A. § 1110 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.303 (2009).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service or 
aggravated by service. 38 C.F.R. §§ 3.303, 3.306 (2009).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 38 U.S.C.A. § 1153 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.306 (2009).  Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity.  This includes 
medical facts and principles that may be considered to 
determine whether the increase is due to the natural progress 
of the condition. Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 
(2009).

Factual Background and Legal Analysis

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
right knee disability.

As noted previously, the record reflects that the RO denied 
entitlement to service connection for a right knee disorder, 
to include on the basis of aggravation, by rating action 
dated in September 1973.  The appellant did not appeal and 
that determination became final. See 38 C.F.R. § 20.1103.  He 
most recently attempted to reopen his claim for such in 
correspondence received in March 2003.  As the September 1973 
RO decision was the last final disallowance on the merits, 
the Board must review all of the evidence submitted since 
that action to determine whether the appellant's claim of 
entitlement to service connection for a right knee disorder 
should be reopened and re-adjudicated de novo. See Evans v. 
Brown, 9 Vet. App. 273 (1996).  A claim that is the subject 
of a final decision can only be reopened upon the submission 
of new and material evidence. 38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2008).

The Board points out that 38 C.F.R. § 3.156(a) which defines 
new and material evidence was amended in 2001 and is 
applicable to claims to reopen filed on or after August 29, 
2001. See 66 Fed. Reg. 45620 (2001).  The amended version of 
38 C.F.R. § 3.156 applies in the instant case as the 
appellant's claim to reopen was received after August 2001.  

New evidence is defined in 38 C.F.R. § 3.156(a) (2008) as 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  In determining whether evidence is new and material, 
the "credibility of the evidence is to be presumed." Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the September 1973 RO 
decision that denied entitlement to service connection for a 
right knee disorder included service treatment records 
showing that on pre-induction examination in March 1969, a 
note was attached to the examination report in which the 
Veteran's private physician certified that the appellant had 
had arthrodesis of the right knee, that it had been aspirated 
two times and that he was advised to protect the knee.  
Military examining officials noted that the right knee 
drained periodically, that he wore a knee brace, that he 
claimed a trick knee and was unable to squat.  A notation on 
service entrance examination report dated in July 1969 
indicated that he had no knee symptoms at that time and was 
able to squat.  A clinic note dated in October 1969 reflects 
that he was seen in the dispensary for knee complaints.  It 
was recorded that he had twisted the right knee nine months 
before in an automobile accident and had had recurrent 
swelling requiring drainage since that time.  An orthopedic 
consultation report provided an impression of chondromalacia 
and degenerative joint disease of the right knee secondary to 
trauma.  On examination in February 1971 for separation from 
service, the lower extremities were evaluated as normal and 
no defect was recorded.

Post service VA outpatient clinical records dated in August 
1971 show that the Veteran was seen after twisting his right 
knee and falling to the ground five days before.  It was 
noted at that time that the knee had given way in the past 
with falling.  A history of injuring the knee in an 
automobile accident in 1968 for which he had been 
hospitalized for three days was recorded.  Following 
examination, impressions of "history good" for internal 
derangement and quadriceps atrophy were provided.  

Private clinical records dated between April and August 1973 
were received indicating that the Veteran injured the right 
knee at work and had continuing symptoms.  He was reported to 
have stated at that time that he sustained trauma to the knee 
during basic training in 1969 and had had three subsequent 
injuries.  The Veteran related that the knee had remained 
locked for five to six weeks on one occasion during active 
duty for which he had remained on crutches because of an 
inability to straighten the leg.  A diagnosis of internal 
derangement of the right knee with probable medial meniscus 
tear was rendered for which the appellant underwent 
arthrotomy and medical meniscectomy in May 1973.  

The RO denied service connection for right knee disability in 
September 1973 on the basis that the Veteran had a right knee 
disorder prior to service that was not aggravated therein.  
The Veteran did not appeal.  He attempted to reopen his claim 
for right knee disability in June 1988.  The RO denied the 
claim by letter dated in July 1988 on the basis that no new 
and material evidence had been submitted to reopen the claim.  
He most recently attempted to reopen the claim in this regard 
in March 2003.

Evidence added to the record following the RO's September 
1973 denial of the claim of entitlement to service connection 
for a right knee disorder includes the report of a VA general 
medical examination conducted in October 1988 in conjunction 
with a claim for PTSD whereupon it was noted that the Veteran 
had some crepitus but full rotation and movement.  There was 
no evidence of swelling, redness or instability.  

Received in June 2003 were extensive private clinical records 
dated in May 1973 detailing the circumstances of right knee 
trauma at work in 1973 and the subsequent symptoms and 
surgical intervention.  Other private records dated in July 
2000 reflect that the Veteran was admitted to the emergency 
room with fever, chills and swelling of the right lower 
extremity.  It was reported that six days before, he had been 
sustained an open wound after having been struck on the right 
lower extremity by a metal device at work.  A diagnosis of 
contusion and abrasion of the right shin resulting in 
cellulitis was rendered for which he was admitted and treated 
with antibiotics.  The Veteran was observed to have a swollen 
right knee and also related that he had fallen six days 
before.  X-rays were obtained that showed degenerative 
changes especially medially, and a suspicion of two loose 
bodies in the joint.

The veteran was afforded a VA general medical examination in 
October 2003 and complained of right knee pain.  The 
assessments included right knee degenerative arthritis.  

The Veteran's private physician, L. J. Smith, M.D., wrote in 
December 2003 that the appellant described an original injury 
to the right knee during basic training as well as multiple 
subsequent injuries.  Dr. Smith opined that current right 
knee osteoarthritis could be related back to the original 
knee injury and very likely contributed to his current 
problem.  

The Veteran was afforded a VA knee examination in January 
2005.  It was noted that the claims folder was reviewed.  It 
was reported that the Veteran recalled injuring the right 
knee during basic training.  The examiner referred to a note 
in the service treatment records dated in October 1969 
indicating trauma to the right knee nine months prior to 
service.  The examiner related that when asked about this, 
the appellant denied injuring the right knee in a motor 
vehicle accident as the note indicated and suggested that 
this was erroneous.  He did admit to right knee injury 
playing foot prior to entering the military, but stated that 
this had improved and that he did not have further problems 
with the right knee until re-injury during active duty.  
Following examination, the examiner stated he gave the 
Veteran the benefit of the doubt, and concluded that the note 
from October 1969 was in error, and that the initial injury 
had occurred during basic training.  It was noted that X-rays 
obtained in October 2003 disclosed degenerative changes of 
the knees with more pathology on the right.  The examiner 
stated that "[w]here this degeneration is asymmetric, I 
would conclude that it is more likely than not secondary to 
the trauma sustained in 1969."  The record reflects that 
when additional clarification on the issue of aggravation was 
requested, the examiner responded that no discussion of 
aggravation of a preexisting condition was provided because 
it had been found that the Veteran had no preexisting 
condition.  

The record subsequently shows that when the claims folder was 
returned to the same examiner in July 2005 and he was 
referred to the preinduction examination report dated in 
March 1969 showing that the Veteran wore a knee brace and was 
unable to squat, he stated that "[t]his...changes my ability 
to give the patient the benefit of the doubt..."  The examiner 
related that "this confirms that the injuries [prior to 
service] were significant enough that he required a knee 
brace and could not perform squats at the time."  The 
examiner commented that typically, when a joint was 
significantly traumatized, it would be at increased risk of 
further damage.  The examiner stated that clinical notes in 
the Veteran's claims file supported a  history of repeated 
injury while in basic training, but that the primary one was 
the first injury.  He added that it was likely that the 
Veteran would have degeneration of the knee and recurrent 
injury of the knee no matter what he had chosen as a 
profession, and that each subsequent injury typically 
decreased the joint's ability to heal.  The examiner stated 
that "[t]herefore, I would conclude that the injury suffered 
while in basic training did contribute to his knee 
degeneration but in a minor fashion.  I would conclude that 
this injury contributed 10 percent or less to his total knee 
degeneration.  

The RO once again declined to reopen the claim of entitlement 
to service connection for right knee disability.  The Board 
finds, however, that the additional information, in 
particular, Dr. Smith' December 2003 assessment, as well as 
the expanded VA medical opinion in July 2005 relating that 
injury in service was a contributory factor in current right 
knee disability, when viewed in the context of the record, 
provides a nexus between the currently claimed right knee 
disorder service.  This evidence tends to support the 
veteran's claim in a manner not previously demonstrated.  It 
must therefore be considered in order to fairly decide the 
merits of the claim.  Accordingly, the Board finds that new 
and material evidence has been submitted, and the claim of 
entitlement to service connection for right knee disability 
on the basis of aggravation is reopened.

2.  Service connection for right knee disability on the basis 
of aggravation.

The service treatment records clearly document significant 
right knee injury on pre-induction examination in March 1969.  
The Veteran's own private physician had attached a clinical 
report noting arthrodesis and prior aspiration of the knee, 
and it was observed that the appellant wore a knee brace and 
was unable to squat at the time of examination.  Although no 
knee symptoms were noted on service entrance examination 
report in July 1969 and he was deemed qualified for 
enlistment, it was documented in October 1969 that the 
appellant had injured the right knee nine months before in an 
automobile accident with recurrent swelling requiring 
drainage.  Impressions of chondromalacia and degenerative 
joint disease of the right knee secondary to trauma were 
rendered.  The evidence thus shows that the Veteran clearly 
and unmistakably had pre-existing right knee disability at 
service entrance despite his assertions to the contrary.  The 
question now becomes whether or not pre-existing right knee 
disability increased in severity in service beyond normal 
progression for which service connection may be conceded on 
the basis of aggravation.  The Board finds in this instance 
that there is competent clinical evidence that finds that 
there is some increase in severity on account of service for 
which service connection is warranted.

It is the province of trained health care providers to enter 
conclusions that require medical expertise such as opinions 
as to diagnosis and causation. Jones v. Brown, 7 Vet. App. 
134, 137 (1994).  The record reflects that the Veteran's 
private physician stated in December 2003 that injury in 
service had contributed to current right knee disability.  
This comports with the VA examiner's expanded and clarified 
opinion in July 2005 that after an initial trauma, subsequent 
injury to the knee would typically decrease the joint's 
ability to heal, to find that injury in service contributed 
to the Veteran's knee degeneration to a minor extent.  
Although, service treatment records do not document right 
knee injury in service, and there is clear evidence of 
significant post service trauma to this extremity, the Board 
observes that the Veteran served in Vietnam and that the 
tenets of 38 U.S.C.A. § 1154 are applicable.  

In the case of any veteran who engaged in combat with the 
enemy in active service, there is a relaxed standard of proof 
for combat-related claims. See 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2007).  Specifically, if a 
combat veteran presents satisfactory lay or other evidence of 
service incurrence or aggravation of a disease or injury, 
which is consistent with the circumstances or hardships of 
his service, then an evidentiary presumption of service 
connection arises and the burden shifts to the government to 
disprove service incurrence or aggravation by clear and 
convincing evidence. Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000); Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  
In this instance, the Board concedes that the rigors of 
service may have had some impact on the appellant's pre-
existing right knee disability.  Additionally, there are 
clinical opinions of record that find that claimed inservice 
re-injury may have contributed to chronic right knee 
disability.  Under the circumstances, the Board resolves the 
benefit of the doubt in favor of the Veteran by finding that 
right knee disability was aggravated by service to a minor 
extent for which service connection is warranted.


ORDER

New and material evidence has been received to reopen the 
claim of entitlement to service connection for right knee 
disability.

Service connection for a right knee disorder is granted on 
the basis of aggravation.


REMAND

The Veteran asserts that he now has PTSD as the result of 
combat service in Vietnam for which service connection should 
be granted. 

Review of the Veteran's service treatment records reflect 
that on pre-induction examination in March 1969, he admitted 
to an excessive drinking habit and reported that he had been 
kicked out of class because he did not like the teacher.  A 
service clinical record dated in October 1969 refers to 
excessive abuse of alcohol and indicating that the appellant 
was unlikely to quit.  

The records contains private clinical records showing that 
the Veteran was admitted for detoxification in November 1981 
for episodes of dysphoria that were felt to be related to his 
chronic excessive alcohol use and intermittent abuse of mixed 
drugs.  He was admitted in August 1984 following closed head 
injury in a motor vehicle accident and was subsequently 
readmitted that same month after being physically abusive 
toward his wife whereupon a neighbor had called the police.  
Diagnoses were rendered that included rule out intermittent 
explosive disorder, alcohol abuse in the past by history, 
rule out personality disorder, and recent head injury with 
history of headaches.

The Veteran was hospitalized at VA in July 1988 where a 
history of extremely violent thoughts and acts towards 
family, strangers, law enforcement and others since Vietnam 
service was reported by him and his family.  He stated that 
he once travelled with his third wife and had plans of 
killing her.  Discharge diagnoses included depressive 
disorder, history of head injury, mixed substance abuse, 
possible PTSD, intermittent explosive disorder, personality 
disorder, organic brain disorder with a history of head 
trauma, probable antisocial personality and/or organic 
personality disorder.  On VA examination in October 1988, the 
Veteran was felt to have some symptoms of PTSD but not enough 
for a diagnosis of such.  

The record reflects that Veteran was treated on a continuing 
basis for psychiatric symptoms, and was provided varying 
diagnoses, to include those enumerated above at various 
times.  On VA general medical examination in October 2003, 
PTSD was diagnosed.  A VA examiner noted in January 2005 that 
this was the initial evaluation for PTSD purposes, and found 
that the appellant had PTSD exacerbated by head injury, as 
well as personality changes due to closed head injury and an 
impulse control disorder.  In August 2005 and June 2006, VA 
examiners reviewed the record and found that the Veteran did 
not meet the criteria for PTSD.  However, VA outpatient 
clinical records dating through 2009 continue to carry a 
diagnosis of PTSD.

The Board points out that in view of the above, there 
continues to be disagreement over the nature of the Veteran's 
psychiatric disorder(s).  Multiple diagnoses have been 
rendered for the Veteran's symptoms and VA psychiatric 
examiners are at odds as to whether the Veteran has PTSD.  
The Board finds that given the divergent medical conclusions 
cited above, as well what appears to be a complex 
neuropsychiatric clinical picture, the Veteran should be 
admitted for a period of observation and evaluation, and be 
examined by a panel of two board-certified psychiatrists to 
resolve or reconcile the conflicting opinions. 

The fulfillment of the VA's statutory duty to assist the 
veteran includes providing additional VA examination by a 
specialist when warranted, and conducting a thorough and 
contemporaneous medical examination, including a medical 
opinion which takes into account the records of prior medical 
treatment so that the disability evaluation will be a fully 
informed one. See Hyder v. Derwinski, 1 Vet. App. 221 (1991); 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Review the claims files and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 
2000 (VCAA) have been fully met 
since the most recent duty to 
assist letter dated in July 2003.

2.  The veteran should be scheduled 
for a period of observation and 
evaluation by a panel of two board 
certified psychiatrists, preferably 
ones who have not seen him 
previously to determine the current 
psychiatric diagnoses and probable 
etiology of current disability.  
The claims folder and a copy of 
this remand should be made 
available to the examiners for 
review prior to conducting the 
examination.  The examiners should 
indicate whether or not the claims 
folder is reviewed.  

The examination must be conducted 
in accordance with the American 
Psychiatric Association 's 
Diagnostic and Statistical Manual 
for Mental Disorders (4th. ed. 
revised, 1994) (DSM-IV).  A 
comprehensive clinical history 
should be obtained.  All indicated 
tests and studies, including 
psychological testing, and a social 
and industrial survey should be 
performed.  Clinical findings 
should be reported in detail and 
correlated to specific diagnoses.  
Based on the evidence of record and 
clinical evaluation, the examiners 
should provide an opinion with 
complete rationale in a narrative 
format, as to whether it is at 
least as likely as not (50 percent 
probability or more) the veteran 
currently has a psychiatric 
disorder, to include PTSD, that is 
related to military service, or 
whether current psychiatric 
disability is more likely of post 
service onset or unrelated to 
service. 

3.  The veteran must be given 
adequate notice of the 
examination, to include advising 
him of the consequences of failure 
to report. See 38 C.F.R. § 3.655 
(2009).

4.  The RO should ensure that the 
medical report requested above 
complies with this remand, 
especially with respect to the 
instructions to provide a medical 
opinion.  If the report is 
insufficient, or if a requested 
action is not taken or is 
deficient, it should be returned to 
the examiners for correction. See 
Stegall v. West, 11 Vet. App. 268 
(1998).

5.  After taking any further 
development deemed appropriate, the 
RO should readjudicate the issue on 
appeal.  If the benefit is not 
granted, the appellant should be 
provided a supplemental statement 
of the case and afforded an 
opportunity to respond.  
Thereafter, the claims folder 
should be returned to the Board for 
further consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
F.. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


